



Exhibit 10.49
AMENDMENT TO EMPLOYMENT AGREEMENT
This AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into and
effective this 16th day of March, 2018 (the “Effective Date”), by and between
Lam Research Corporation, a Delaware corporation (the “Company”), and Timothy M.
Archer (the “Executive”).


RECITALS
WHEREAS, the Executive and the Company (the “Parties”) previously entered into
an employment agreement effective January 1, 2018 (the “Employment Agreement”
and, as amended hereby, the “Agreement”); and
WHEREAS, in order to address a revision to the title of the Executive, the
Parties desire to amend the Employment Agreement.
NOW, THEREFORE, in consideration of the promises and mutual covenants herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:
AGREEMENT
Section 1(a) of the Employment Agreement is amended and restated to read, in its
entirety, as follows:
“Position. During the Employment Period (as defined in Section 2(a) below), the
Executive shall serve as the President and Chief Operating Officer of the
Company, and in such capacity the Executive shall perform the duties and
responsibilities as the Chief Executive Officer (the “CEO”) may, from time to
time, reasonably assign to Executive, in all cases to be consistent with
Executive’s offices and positions.”


IN WITNESS WHEREOF, the Parties have duly executed this Agreement effective as
of the day and year first written above.
LAM RESEARCH CORPORATION
By:    /s/Audrey Charles                    
Name:    Audrey Charles                    
Title:    Corporate Vice President, Global Human Resources    


/s/ Timothy M. Archer                            
Timothy M. Archer



